—In a child protective proceeding pursuant to Family Court Act article 10, Sydney E. appeals from a dispositional order of the Family Court, Kings County (Pearce, J.), dated February 3, 1999, which, upon a fact-finding order of the same court, dated November 16, 1998, made after a hearing, finding that he had abused the child, Tevon C., *474directed that the child be placed with the Commissioner of Social Services for a period of 12 months. The appeal brings up for review the fact-finding order dated November 16, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, a preponderance of the credible evidence established that he abused the child, Tevon C. While in the appellant’s care, the child sustained severe and inadequately explained second-degree burns over 40% of his body which required three months of hospitalization (see, Family Ct Act § 1046 [a] [ii]; Matter of Philip M., 82 NY2d 238, 243-244). “The burns were of such a degree and nature that they would not ordinarily have occurred absent the appellant’s act or omission” (Matter of Commissioner of Social Servs. of City of N. Y. [Jullian L.] v Hyacinth L., 210 AD2d 329, 331). The finding of abuse is additionally warranted based upon the appellant’s failure to seek prompt medical attention for the child which, according to the appellant’s own expert witness, only served to worsen the child’s condition (see, Matter of Quincy Y., 276 AD2d 419).
The appellant’s remaining contention is not preserved for appellate review and, in any event, is without merit. Ritter, J. P., Krausman, McGinity and Smith, JJ., concur.